Citation Nr: 0732416	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to March 
1973.  He was a combat veteran.  He died in January 2000.  
The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In August 2004, the Board denied the claim.  On 
further appeal, in November 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and remanded the appeal for readjudication 
consistent with its order.  


FINDINGS OF FACT

1.  The appellant was notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  The veteran died in January 2000, of laceration of the 
brain with expulsion of the brain due to crush injury of 
skull with skull fractures, incurred in an automobile 
accident.

3.  The veteran's post-mortem ethyl alcohol level was 0.14 
grams %.

4.  During the veteran's life, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 70 
percent disabling effective January 4, 1999; ligament laxity, 
left knee, rated as 20 percent disabling effective January 4, 
1999; post-traumatic degenerative arthritis, right knee, 
rated as 10 percent disabling effective January 4, 1999; 
post-traumatic degenerative arthritis, left knee, rated as 10 
percent disabling effective January 4, 1999; and prostate 
cancer, rated as noncompensable effective January 4, 1998.

5.  Post-mortem, service connection was granted for macular 
degeneration of the left eye, rated as 10 percent disabling 
effective January 4, 1999; a total disability rating based on 
individual unemployability due to service-connected 
disabilities also was granted effective from January 4, 1999.

6.  The cause of the veteran's death was not related to any 
service-connected disability, and the fatal injury was the 
result of willful misconduct.  


CONCLUSION OF LAW

A disorder causing or contributing to the veteran's death, 
including laceration of brain with expulsion of brain due to 
crush injury of skull with skull fractures, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.301, 3.302, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Cause of Death

The veteran served in combat during the Korean Conflict and 
received, among other service awards, the Purple Heart Medal.  
During his lifetime, service connection was in effect for a 
number of disabilities, including post-traumatic stress 
disorder (PTSD) deemed associated with combat action.  In May 
1999, a 70 percent disability rating was assigned for PTSD 
effective January 4, 1999, and that rating was in effect 
through the date of death.  

The medical evidence of record, including autopsy results, 
and police accident investigation results show that the 
veteran died in January 2000, in a single-automobile 
accident, as a result of laceration of the brain with 
expulsion of the brain due to crush and fracture injury to 
the skull.  According to the post-mortem toxicology report, 
his blood ethyl alcohol level was 0.14 grams %.  In the death 
certificate, the coroner ruled the manner of death as 
accidental.    

Service connection is granted for the cause of a veteran's 
death with evidence that a service-connected disability 
caused death or contributed materially or substantially to 
produce death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 
38 C.F.R. 
§ 3.312 (2007).  A service-connected disability is considered 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death, however, is inherently one not related to a principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal link.  38 C.F.R. § 3.312(c).

The appellant's primary contention is that her late husband's 
alcohol abuse was a form of self-medication to manage the 
psychological and emotional effects of PTSD and that his 
post-mortem blood alcohol level should not be deemed evidence 
of willful misconduct that precludes service connection for 
the cause of his death.  The appellant also appears to be 
asserting that PTSD symptoms might have been severe enough 
immediately before the fatal accident such that they somehow 
impaired the veteran's ability to control or safely operate 
his vehicle.  She further maintains dizzy spells caused by 
medication or radiation therapy for service-connected 
prostate cancer might have played a material role in the 
accident.  She also appears to be contending, alternatively, 
that the veteran's death was not purely accidental, but 
rather, that her husband, so "depressed" due to PTSD or so 
"haunted" by PTSD, excessively drank and drove an 
automobile on the date of death, disregarding safety, and 
possibly intended to end his life that day. 

During the veteran's lifetime, service connection was in 
effect for PTSD, rated as 70 percent disabling; ligament 
laxity, left knee, rated as 20 percent disabling; post-
traumatic degenerative arthritis, right knee, rated as 10 
percent disabling; and post-traumatic degenerative arthritis, 
left knee, rated as 10 percent disabling.  The effective date 
of each of these ratings was January 4, 1999.  Service 
connection also was in effect for prostate cancer, rated as 
noncompensable effective January 4, 1998.  A post-mortem 
rating decision (February 2000) granted service connection 
for macular degeneration, left eye, rated as 10 percent 
disabling effective January 4, 1999.  It also granted a total 
rating based on individual unemployability due to service-
connected disabilities effective January 4, 1999.

The California Highway Patrol accident report notes that the 
veteran was the sole occupant of the vehicle and was found 
pinned in the driver's seat wearing a three-point continuous 
loop lap/shoulder restraint.  At the time of the accident, 
the weather was cloudy; the road was dark with no street 
lights; the roadway surface was dry; and there were no 
unusual road conditions.  A witness reported that he noticed 
the veteran's sedan was within the lane over the next three 
or four miles as it traveled approximately 300 feet ahead.  
However, the sedan veered approximately three or four feet 
into the freeway center divider.  It veered to the right 
proceeding across the road and "ran off" the right side of 
the roadway.  The witness saw a large cloud of dust and a 
fallen tree.  Based on physical evidence at the scene, the 
vehicle damage, and information obtained from an eyewitness, 
the responding police officer concluded that the veteran had 
traveled at a stated speed of 75 miles per hour and for 
unknown reasons, his vehicle veered to the left side of the 
road into the freeway center divider.  As a result, he over-
corrected the steering to the right, which caused him to lose 
control of the vehicle.  The vehicle then proceeded across 
the road and to the right side of the roadway, continued 
across the shoulder, and then crashed through the freeway 
perimeter fence.  The left side of the vehicle struck a large 
tree in the field near the fence, causing the tree to fall.  
The vehicle came to rest on its left side in the field near 
the fence.  The responding officer concluded that the primary 
cause of the accident was "[u]nsafe turning movement" and 
that the associated factor was "[f]ailure to maintain a 
vehicle within its designated lane."  There is no indication 
that the action or inaction of another driver in another 
vehicle played a role in the veteran's ability to control or 
maneuver his vehicle.  

The Madera County Sheriff's Department case report dated in 
March 2000 shows that the responding officer noted that for 
an unknown reason, the veteran's vehicle left the roadway 
into the median, crossed over the road, and hit a tree and a 
fence.  His vehicle flipped over onto its top after 
sustaining severe damage to the driver's side door.  The 
responding officer noted that the appellant reported that the 
veteran was previously treated for cancer, but the veteran 
was currently only taking aspirin, Cozaar, and Naproxen.  The 
officer further noted that the appellant indicated that the 
veteran left for Oakland on the morning of the accident to 
attend a Masonic Lodge meeting and that he was returning home 
when the accident occurred.

A blood alcohol percentage of .10 or more raises a 
presumption that the person was under the influence of 
intoxicating liquor under VA's Adjudication Procedure Manual.  
See M21-1, (M21-1), Part IV, Chapter 11, 11.04(c)(2) 
(applying standards of the National Safety Council, U.S. 
Department of Transportation and the Departments of the Army, 
Navy and Air Force and Defense Supply Agency).  In Forshey v. 
West, 12 Vet. App. 71, 73 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002), the Court noted, 
based on treatise evidence, that a blood alcohol level in the 
range of 0.080% to 0.100% results in intoxication that, in 
turn, results in loss of judgment and muscular coordination.  
Even Dr. Pankiewicz, whose July 2007 report was proffered 
after the Court's order was issued, conceded that that 
percentage "clearly" represents a blood alcohol level 
"above the legal limit."  The Board finds that post-mortem 
blood alcohol level of 0.14 obtained by objective laboratory 
testing is reliable and probative as to the veteran's state 
of intoxication at the time of the fatal accident.  

There is neither clinical evidence, nor contention, that the 
veteran's death is directly associated with any service-
connected disability other than PTSD, the only psychiatric 
disorder for which service connection was in effect.  As for 
the apparent contention that the veteran might have suffered 
from residual effects of medication or treatment for prostate 
cancer, it is merely that - the record does not substantiate 
it.  Medical records do not document complaints deemed 
residual complications of treatment for service-connected 
disability and which a clinician opined or suggested might 
have played any role in the fatal accident.  

More specifically, a VA clinical record dated about a month 
after the veteran's death indicates that the appellant 
contacted the VA medical facility around that date to inquire 
whether her husband had complained of, e.g., dizziness, 
blurry vision, headaches, or even flashbacks while driving, 
but that the VA counselor who spoke to the appellant told the 
appellant that the veteran had not reported such problems.  
That record also documents a notation to the effect that the 
appellant expressed a desire to find a causal link between 
the fatal accident and PTSD.  Kaiser Permanente records dated 
from July 1983 to August 1999, as well as Fresno Community 
Hospital records dated from February 1996 to November 1996, 
show that, in 1996, the veteran underwent radiation therapy 
for prostate carcinoma.  Several residual problems due to 
radiation therapy were noted, none of which included 
complaints of dizzy spells.  Kaiser Permanente records 
include an October 1996 record that noted that the veteran 
took Zoladex and Flutamide for treatment of his prostrate 
cancer.  The medical literature indicated that a side effect 
of Flutamide was dizziness.  A June 1998 record notes that 
there was no evidence of the disease.  A February 1999 record 
notes an assessment of vertigo in connection with an 
examination of the ears that revealed retracted tympanic 
membranes.  The physician noted possible Eustachian tube 
dysfunction.  An August 1999 record notes that an examination 
revealed no clinical evidence of recurrent prostate cancer.  
Records from Kaiser Permanente dated in 1996 state that the 
veteran's medication regime for treatment of prostate cancer 
included Flutamide.  The medical literature contained in the 
private treatment records note that a side effect of 
Flutamide is dizziness.  The medical evidence does not show 
that the veteran continued to take Flutamide around the time 
of his death.  Rather, the private treatment records show 
that as late as in August 1999, an examination revealed no 
clinical evidence of recurrent prostate cancer.  It is also 
significant that, although private treatment records and the 
February 1999 VA genitourinary examination report note 
several residual problems of prostate cancer - both temporary 
and permanent - none included dizzy spells.  The February 
1999 assessment of vertigo was deemed related to a disease 
process of the ears.  Licensed clinical social worker, H.L., 
advised the appellant that the veteran never complained of 
episodes of dizzy spells while driving, according to a 
February 2000 record from the Concorde Vet Center.  The 
weight of the evidence is against the assertion that the 
veteran died to due dizzy spells he experienced as the result 
of medication taken for service-connected disabilities.  
Accordingly, the discussion below is focused primarily upon 
the role, if any, of PTSD on the veteran's functioning and, 
ultimately, the cause of his death.  

That said, the relevant inquiries are: (1) whether the 
veteran's alcohol use was a form of self-medication to cope 
with or control the psychological and emotional effects of 
PTSD such that his intoxication at the time of death should 
not be deemed willful misconduct that precludes service 
connection for the cause of his death; (2) notwithstanding 
the veteran's inebriated state at the time of the fatal 
accident, whether the veteran might have been so afflicted by 
PTSD symptoms that his ability to maintain control over, or 
otherwise safely operate, his vehicle was compromised or 
impaired to result in the accident; and (3) whether he was so 
impaired due to severity of PTSD, particularly, depressive 
symptoms, such that he could not help but engage in suicidal 
behavior or that he did in fact commit suicide.  On the last 
issue, 38 C.F.R. § 3.302 provides that an intentional act of 
self-destruction is deemed willful misconduct that precludes 
service connection (see 38 C.F.R. § 3.301(a) and (b)), but 
that a person of "unsound mind" cannot be deemed to have 
been capable of forming an intent to commit an act of self-
destruction.  The act of suicide or bona fide attempted 
suicide is considered evidence of mental unsoundness.  
38 C.F.R. § 3.302 (b)(2).   

Issues numbered 2 and 3 are first addressed.  Whether or not 
the veteran suffered from PTSD-specific symptoms immediately 
before the fatal accident such that they played a role in 
causing the accident is an unknown, and ultimately, 
unknowable, variable in this case, as the veteran alone would 
have experienced them, if any.  And he was the sole occupant 
of his vehicle, and therefore, there is no other individual 
with personal knowledge, based on what the veteran might have 
said or through observation of the veteran, of information 
material on this issue.  What the Board must do is to 
consider what is available - in other words, historical 
evidence of the extent of PTSD - to determine whether that 
proposition is more plausible than not.  It concludes that it 
is not.  As a general matter, the percentage rating assigned 
for PTSD (70 percent) itself is some indication that the 
extent of functional impairment due to PTSD is more than 
minor or inconsequential.  Although a review of treatment 
records dated within the last few years before death do 
document complaints of difficulty sleeping, and in 
particular, feelings of anger, irritability, anxiety, 
survivor guilt, and sadness, but not reports of PTSD-specific 
symptoms of the type that, if experienced, are most likely to 
adversely affect the physical ability to control a vehicle - 
visual or auditory hallucinations.  See, e.g., February 1999 
VA examination report documenting the veteran's report that 
he had had experienced flashbacks about Korea, but not 
hallucinations or delusions.  And, again, as noted earlier, a 
VA counselor reportedly told the appellant post-mortem that 
the veteran had not complained of problems, like visual 
disturbance, that impaired his driving.  Those 
considerations, viewed in the context of police investigation 
results concerning the circumstances of the accident strongly 
indicating that intoxication played a major role in the loss 
of control of or unsafe operation of the vehicle (traveling 
some 75 miles/hour intoxicated, at night), tend to outweigh 
post-mortem lay reports by family members, who presumably are 
interested parties in this appeal, that the veteran had 
mentioned episodes of flashbacks while driving.  See, in 
particular, October 2000 statement of the veteran's niece, 
who stated that her uncle reportedly had experienced 
flashbacks while driving, "trying to get away from the 
enemy." 

As for whether the veteran might have been so afflicted by 
PTSD (particularly severe depression) that he committed 
suicide on the accident date, several family members have 
stated to the effect that he previously had expressed, at 
various times, a loss of desire to live and had vaguely 
spoken about ending his life, but, as with the issue of 
whether he might have had flashbacks that caused him to lose 
control of his vehicle, it is, ultimately, an unknown.  What 
is highly probative is that his body was found secured with a 
seatbelt.  That, in the Board's view, is most contemporaneous 
evidence available as to the veteran's state of mind 
immediately before the accident.  The veteran presumably had 
consumed alcohol before he began driving toward home (the 
record does not indicate otherwise), alone, and, even in his 
inebriated state, behaved in a manner expected of a person 
with sufficiently intact mental faculty to be concerned with 
the safety of his physical person by securing his seatbelt.  
Such evidence is, in the Board's view, even more probative 
than the appellant's report that, on the day of the fatal 
accident, before the veteran left home, the appellant had 
asked him if she had the right to be happy, to which he 
replied, "'yes, you will be happy soon'", even if the Board 
were to construe that report, however vague, as evidence of 
suicidal intent.  Also, it has been reported that the veteran 
was returning home when the accident occurred, which would 
tend to indicate that, despite what he reportedly said before 
leaving home that day, he likely had not intended to carry 
out the apparent suicide threat.    
 
Moreover, it is relevant that clinical records dated within 
the last few years before the accident consistently document 
denials of suicidal plan or attempt.  See, in particular, 
December 1999 VA record memorializing the veteran's vague, 
generalized expression of anger toward "the system," and 
his statement that he is "not that crazy" such that he 
would hurt himself or others.  This is evidence in the form 
of the veteran's own words less than two months prior to his 
death that, when viewed with the foregoing, tends not to 
support a conclusion that he was "unable to resist" a 
suicidal "impulse" (38 C.F.R. § 3.302(b)(1)) because of 
PTSD symptoms.  See also October 1998 VA medical record and 
February 1999 VA psychiatric examination report reflecting a 
denial of suicidal ideation.  Evidence of deliberate intent 
to kill oneself and suicide, carried out, could preclude 
service connection for the cause of death, as such action 
could be characterized as "willful misconduct."  38 C.F.R. 
§ 3.302.  But the record in this case does not support a 
conclusion that that is what occurred.  No clinician has 
opined that, based on the nature and extent of PTSD symptoms, 
it is likely that the veteran had, through drinking alone or 
in combination with drinking and reckless driving, intended 
to kill himself on the date of the accident.  Police 
investigative records, summarized earlier, too, indicate that 
the event that took the veteran's life was accidental 
automobile injury involving driving while intoxicated.  Even 
Dr. Pankiewicz, whose report seems to be the most favorable 
evidence in this claim, does not actually reach that 
conclusion.  Rather, the doctor's opinion, ultimately, is 
that the veteran had self-medicated with alcohol to cope with 
PTSD and "co-morbidity" (combination of PTSD and self-
medication with substances typical of individuals with PTSD) 
caused the fatal accident.  

Further on the same point, the Board is aware that family 
members have reported past incidents when the veteran 
reportedly had "blacked out."  Based on the hearing 
testimony and written layperson statements, it is evident 
that some "black out" episodes might have involved alcohol 
consumption.  That evidence, along with multiple lay reports 
to the effect that the veteran said he had flashbacks while 
driving, is considered in light of other evidence that the 
veteran was thoroughly familiar with the stretch of road on 
which the accident occurred having driven there many times 
(see Board hearing transcript; testimony of appellant's 
sister) and history of multiple prior arrests for driving 
under the influence of alcohol (see February 1999 examination 
report of Dr. Wajda).  Such evidence would tend to indicate a 
pattern of careless or reckless behavior, and not that the 
veteran had actually intended to carry out a plan to kill 
himself on the road on the date of the accident.  

As discussed above, accident investigation results indicate 
accidental death due to injuries sustained as a result of 
impaired judgment and coordination associated with 
inebriation that significantly affected the ability to 
control the vehicle.  What the  family members report as to 
what the veteran might have said to them various times before 
death, be it about the extent of PTSD manifestations, or 
ruminations about suicide, do not, in the Board's view 
constitute sufficient evidence to overcome what is undisputed 
- that he died of severe head injury resulting from unsafe 
driving involving intoxication.  Such lay evidence, when 
viewed in the context of the whole record, does not prove 
that, despite highly probative, undisputed evidence of 
intoxication, the veteran had, or likely had, PTSD-induced 
hallucinations or flashbacks that caused him to lose control 
of his vehicle, or that he purposely, with a desire to "end 
it all," swerved his vehicle intending to cause the 
accident.  To do so, based on lay evidence from family 
members who, after the loss of a loved one, understandably 
want to identify a cause of death, would be speculation 
inconsistent with post-mortem investigative findings.  And, 
although it is reasonable to argue that a person inebriated 
such that he has a blood alcohol level of 0.14 grams % and 
who drives 75 miles/hour on a multi-lane freeway at night is 
not exercising sound judgment about his own safety or that of 
others, it is speculative to conclude wholesale that such 
action was prompted purely by severe manifestations beyond 
his control - PTSD flashbacks or hallucinations.   

As for whether the veteran's alcohol use was a form of self-
medication to cope with the psychological and emotional 
effects of PTSD, and thus, his intoxication should not be 
deemed evidence of "willful misconduct" precluding a grant 
of this claim, 38 C.F.R. § 3.301(c)(2) states, in pertinent 
part: 

The simple drinking of alcoholic beverage 
is not of itself willful misconduct . . . 
If, in the drinking of a beverage to 
enjoy its intoxicating effects, 
intoxication results proximately and 
immediately in disability or death, the 
disability or death will be considered 
the result of the person's willful 
misconduct.  [Italics supplied.]  

The Court concluded that the Board, in August 2004, failed to 
address the italicized portion of the regulation and 
incorrectly restated its understanding of the regulation as 
follows: "[I]f intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct."  The Court also found that the Board had failed 
to explicitly address whether the veteran had ingested 
alcohol to "enjoy its intoxicating effects" or that his 
admitted long-term alcohol abuse was the result of, or 
associated with, PTSD (in other words, whether the "self-
medication" theory is valid in this case).   

It is arguable that, at the most basic level, any alcohol 
consumption would be with the intent to experience its 
immediate euphoric or pleasurable effects.  However, the 
narrow distinction as it applies to this case is between the 
deliberate, intentional act to become intoxicated to merely 
enjoy those effects (whether an individual is drinking in 
moderate amounts and/or occasionally such that he is engaging 
in "social drinking," or is drinking frequently and in such 
quantities such that it is indicative of, or results in, 
physical addiction, despite awareness of the danger of such 
action) and the act primarily prompted or driven by a need to 
control, or "escape," PTSD symptoms.  The former would be 
willful misconduct and would preclude service connection.           

Dr. Pankiewicz, in essence, opined that the latter is the 
case.  The veteran himself reported that his drinking began 
in Korea, and that he used alcohol to control his emotions 
and to induce sleep.  He had a history of four marriages and 
self-reported social isolation and estrangement.  Dr. Wajda, 
in February 1999, noted the veteran's report that his 
drinking as "temporally related" to combat experience, and 
in that sense, it is indicative of "self-medication."  
These considerations tend to favor the "self-medication" 
theory advanced by the appellant.  The Board, however, 
ultimately concludes that the record does not sufficiently 
support that theory, and that the veteran died due to 
injuries sustained in an accident involving willful 
misconduct (intoxication) as a major factor in causing the 
accident.    

The veteran himself reported, as long ago as in August 1996 
(Fresno Community Hospital records), that he stopped drinking 
some four months before then.  The Board has considered the 
possibility that there might be some element of denial on the 
part of an addicted individual in terms of accurately 
reporting the frequency or quantity of alcohol consumption.  
However, in February 1999, Dr. Wajda, who, in his 
professional opinion, deemed the veteran a reliable historian 
of his medical history, noted that the veteran reported 
"severe" drinking until 1995, and that he drank 
"moderate[ly]" (which the veteran reported as "up to three 
fifths of hard liquor per week") thereafter to help him 
sleep.  That history as to when drinking declined is 
generally consistent with what the veteran said to other 
clinicians (Fresno, August 1996).  Also, Dr. Wajda noted that 
substance-abusers are likely to divert money that should be 
earmarked for basic needs toward furthering their substance 
abuse, and thus, he typically would declare such individuals 
incompetent, but that, in the veteran's case an incompetence 
declaration is not warranted.  And, a February 1999 
examination report indicates that the veteran reportedly 
drank six or seven times a month, although he could drink a 
large quantity during each drinking episode.  That also tends 
to be consistent with prior reports as to reduction in 
drinking.  Dr. Pankiewicz, too, noted that there is evidence 
of "significant decline" in drinking for some five years 
before death.  Also, to the extent that clinical records 
dated within the last several years before the veteran's 
death address his psychiatric state, they do discuss reports 
of emotional problems, agitation, irritability, survivor 
guilt, difficulty sleeping, etc., but not truly severe 
psychotic-type manifestations or PTSD-specific symptoms (see 
criteria for 100 percent rating, 38 C.F.R. § 4.130, 
Diagnostic Code 9411) or more obvious evidence of frequent 
drinking that might be detected by clinicians the veteran 
visited, which, if demonstrated, would help support a 
contention that PTSD was so significant that the veteran had 
to consistently drink considerable amounts of alcohol to 
escape  unrelenting flashbacks, severe depression, psychosis, 
or destructive impulses.  It is not unreasonable for the 
Board to expect more evidence than as presented where the 
very underpinning of the "self-medication" theory is that 
alcohol is a necessary, self-administered drug to "treat" 
or "escape" PTSD, and not that alcohol is being consumed 
merely for its pleasurable effects.         

Furthermore, Dr. Pankiewicz states that the veteran's blood 
alcohol level, although clearly above the legal limit, does 
not represent a substantially elevated alcohol level typical 
of individuals seeking intoxication.  He states that it is 
well within the limits of an individual using alcohol as a 
form of self-treatment to suppress PTSD symptoms.  However, 
certain facts are undisputed: that the veteran was legally 
intoxicated (yet had the mental faculty to consider safety 
and restrain himself with a seatbelt), lost control of his 
vehicle driving 75 miles/hour, and died as a result of 
injuries deemed by law enforcement personnel to have been the 
result of an accident.  Also, Dr. Pankiewicz's conclusion is 
largely conclusory.  He does not explain the rationale or 
basis for why he concluded that, in the veteran's case, he 
believes the self-medication theory is valid, other than to 
state that that is likely based on "typical" cases where 
individuals use alcohol to control PTSD and that there is a 
correlation (co-morbidity) between PTSD-sufferers and 
substance abuse.  However, in the Board's view, this case is 
arguably not "typical" in the sense that, as explained, the 
evidence does not sufficiently support severe PTSD symptoms 
and indicates a declining pattern of alcohol usage in the 
years before death, and as well, indicates a pattern of 
reckless behavior (drinking and driving at a high speed on a 
familiar road), which, arguably, to a large measure, is 
indicative of individual choice.  Although it is plausible 
that drinking an alcoholic beverage may be due in some part 
to "escape" negative emotions induced by psychiatric 
impairment, there also is an element of deliberation to 
repeatedly drink excessively to result in intoxication levels 
the medical and law enforcement community have deemed unsafe 
(noting, again, history of multiple driving-while-intoxicated 
arrests) - even if not, as Dr. Pankiewicz states, to a level 
"typical" of individuals who merely seek to become 
intoxicated - and then to drive a vehicle on a multi-lane 
road, at night, at a high speed, endangering himself and 
others.  

Also, based on Dr. Pankiewicz's statement as to co-morbidity, 
it would seem  plausible that a combat veteran suffering from 
chronic, unrelenting PTSD symptoms, as asserted was the case 
here, might be inclined to drink more or more frequently to 
achieve the desired end (that is, to "escape" PTSD 
symptoms).  On this point, there seems to be some 
inconsistency between the "co-morbidity" theory and the 
doctor's statement to the effect that individuals who drink 
merely to "get drunk" tend to have higher intoxication 
levels than those with PTSD who "self-medicate," in the 
face of evidence, which Dr. Pankiewicz seems to have 
conceded, that the veteran's drinking actually declined in 
the years before his death.
  
Moreover, in the Board's view, Dr. Pankiewicz seems to have 
been dismissive of accident investigative findings that are 
highly probative in this case.  He cited a witness report to 
the effect that the veteran appeared to have been driving 
only slightly faster than the witness himself had and had 
maintained control within the lane "over the next three to 
four miles."  However, it defies reason and common sense to 
conclude that that is sufficient evidence that the veteran 
did not exhibit "persistent or substantial signs of 
impairment in his capacity to drive" (quoting Dr. 
Pankiewicz) where, again, police investigative reports are 
plainly contradictory as to loss of control of the vehicle 
and ultimate crashing of the vehicle to result in fatal 
injury.  It is noted that, even though the witness might have 
perceived that the veteran had driven only "slightly 
faster" that the witness himself had, the police determined 
that the veteran had driven, at night, approximately 75 miles 
per hour after drinking to the point he had a .14 grams % 
blood alcohol level, which, in the Board's view, is 
indicative of reckless behavior under the circumstances.  
And, elsewhere in this decision, the Board has explained why 
it finds the evidence does not support a conclusion that his 
PTSD symptoms likely were truly severe or exacerbated before 
his death.  

Also, alternatively, even assuming the validity of the 
assertion that alcohol, for the veteran in this case, was, to 
some extent, a drug to control or manage severe PTSD 
manifestations, in the Board's view, a pattern of drinking 
excessively, and then repeatedly choosing to drive a vehicle, 
is evidence of wanton or willful disregard for safety.  The 
veteran, as noted, restrained himself with a seatbelt.  That 
is indicative of his capacity to appreciate the danger of his 
impending action (driving his car after drinking to legal 
intoxication) and the possible consequences of not taking 
such precaution.  For instance, if, here, the "drug" of 
choice had not been alcohol but some other controlled 
substance (e.g., prescription medication) used, for instance, 
to reduce PTSD symptoms and that individuals were not to 
drive or operate machinery while taking such medication, then 
the Board's conclusion essentially would be the same.  It 
would be reasonable to expect an individual, even if 
"disabled" to some extent due to psychiatric symptoms, to 
recognize that such a drug should not be taken when driving 
or operating machinery.  It is also common knowledge that 
prescription drugs are dispensed with written, and perhaps 
also verbal, notice of possible side effects and 
contraindications and warnings as to manner of usage.  It 
would be reasonable for the Board to conclude that an 
individual who disregards those cautionary instructions, 
ingests pills inconsistent with instructions on usage, and 
then operates machinery, is acting with deliberation and a 
disregard for the possible consequences.  That is analogous 
to the circumstances of this case.  The act of choosing to 
operate a vehicle in a condition where judgment and muscular 
coordination are likely to be impaired due to alcohol 
consumption, notwithstanding the 70 percent rating in effect 
for PTSD, is evidence of knowing, and willful, misconduct.    

Based on all of the foregoing, the Board accords less weight 
to the opinion from Dr. Pankiewicz that it is "quite clear" 
that the "self-medication" theory is valid. The Board 
concludes that the preponderance of the evidence is against 
the claim and supports a finding that the accident that led 
to the veteran's death was the result of driving while 
intoxicated and, therefore, the result of willful misconduct.  
In conclusion, the record does not show that the veteran's 
cause of death was related to PTSD, or any other service-
connected disability, or that the veteran's driving while 
intoxicated was the result of his PTSD.  As the preponderance 
of the evidence is against the claim, 38 U.S.C.A. 5107(b) and 
38 C.F.R. § 3.102 are not applicable.
 
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that VA's duty to notify has been met during 
the appeal period such that it find no material prejudice 
based on any substantive notice defect, including timing of 
the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2007) (harmless error).  The 
appellant was provided the June 2000 rating decision and 
September 2002 Statement of the Case (SOC).  Although those 
items may not be deemed components of requisite notice, they 
did discuss what evidence is needed and why the RO concluded 
that the evidence, to date, does not substantiate the claim.   
In correspondence dated in December 2000, the RO asked the 
appellant to provide the RO with any evidence showing that 
the veteran's death was due to suicide as alleged.  It asked 
her to identify any VA medical facility that treated the 
veteran for PTSD.  It added that, if the veteran received 
private treatment, then the appellant should complete the 
provided VA Form 21-4142, and the RO would request the 
records.  The RO further advised the appellant that the RO 
requested the police report on the accident that resulted in 
the veteran's death.  

In correspondence dated in August 2001, the RO generally 
noted the delegation of responsibility between VA and the 
appellant in procuring evidence relevant to the claim.  The 
RO specifically advised that records from Kaiser Permanente 
were requested and that the appellant's assistance was needed 
in obtaining these records as well as the autopsy report.  
The letter was returned to the RO in September 2001, with the 
stamped notification, "NO SUCH NUMBER."  Although it is a 
claimant's duty to advise the RO of any change in address, 
once the RO re-established contact with the appellant, it 
appears that the RO made no attempt to re-deliver the August 
2001 notice to her new address.  The Board, however, finds 
that the appellant is not prejudiced by this omission.  The 
claims file shows that records from Kaiser Permanente and the 
autopsy report were obtained.  Also, as previously discussed, 
in the December 2000 letter, the RO advised the appellant of 
the delegation of responsibility between VA and the appellant 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence was to be 
provided by the appellant and which portion VA would attempt 
to obtain on her behalf.  Quartuccio, 16 Vet. App. at 187.

Also, even though the requisite notice was provided during 
the appeal, the claim was reconsidered in September 2002 and 
the SOC on the issue was provided to the appellant.  
Additionally, the Board notes that the December 2000 letter 
was sent before the transfer and certification of the case to 
the Board.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.

There was no specific request to the appellant to provide any 
evidence in her possession that pertained to the claim, or 
something to the effect that the appellant give VA everything 
she has that pertains to her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Nevertheless, VA asked the appellant to provide 
all information and evidence necessary to substantiate the 
claim.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the appellant, and it would be legally 
proper to decide this case without further notice under the 
regulation.  

With respect to failure to provide notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), it, 
too, did not result in material prejudice.  The late 
veteran's "veteran" status is not at issue, nor is the 
appellant's status as a surviving spouse.  Service connection 
was established for several disabilities during the veteran's 
lifetime.  The sole issue here is whether the evidence 
supports a conclusion that the cause of the veteran's death 
was related to active service or any service-connected 
disability.  The appellant was provided notice as discussed 
above.  Notice concerning general considerations governing 
assignment of percentage ratings for service-connected 
disabilities, or effective date criteria governing service 
connection or assignment of ratings for service-connected 
disabilities, is not material to that issue and such notice, 
even if provided, would not have altered the ultimate outcome 
in this case.    

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The RO obtained Kaiser Permanente records, police accident 
reports, the autopsy report, and Concord Vet Center records.  
The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Therefore, the Board finds 
no impediment to a decision on the merits of this case.    


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


